DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant replied, 12/8/21, to the restriction requirement.  Applicant elected Invention I (claims 1-10) without traverse.  Claims 11-24 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 3, 7 and 8 positively recite the first transaction and the second transaction, but claims 1 and 6, upon which the claims depend, recites these transactions in the alternative.  It is not clear if the transactions are not optional as in the independent claims or maybe claims 2, 3, 7 and 8 fail to further limit the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lucero (US patent 5,559,312) in view of Snow et al. (US PG pub 2017/0270752).

Lucero shows all of the limitations of the claims except for specifying that physical playing cards dealt from a card-handling device onto the table and debit funds from the electronic fund account to be used by the live player to wager on a secondary event that may occur during play of the base game.

	Lucero shows,
	In regards to claims 1 and 6,
	A gaming system for use with a plurality of live gaming tables (Figure 6 shows that the gaming system manages a plurality of gaming machines.  Figure 7 shows that the gaming machines can have the embodiment of live gaming tables), 
each table offering a live dealer-administered base game, (Figure 7 and column 8, line 29)
each table bearing a physical base game layout with a plurality of player positions to accommodate respective player interface devices associated with 

the base game being played with physical playing cards dealt from a card-handling device onto the table, (column 8, line 7, game table for poker) the gaming system comprising: 
	a remote system remote from the tables (Figure 6, Intermediate Processor) and storing an electronic fund account of a live player (The processor keeps track of the player’s balance or account);  and 
a local table system at each table and including a dealer terminal managed by a live dealer, (column 8, lines 25-29, “This invention also operates in a mixed environment, that is, some players can use the display and input device, other players can use cash or tokens, and still other players can use a combination.  In such instances, the value of the wagered cash or tokens can be entered for display by the dealer”  The dealer must have a terminal into order to enter wager for players “by the dealer”.)
the local table system being in communication with the remote system (Figure 6) to facilitate one or more of: 
a first transaction to debit funds from the electronic fund account in exchange for physical chips used by the live player to wager on the base game;  
a second transaction to credit funds to the electronic fund account in exchange for cash or physical chips from the live player;  

a fourth transaction to credit any award amount from the secondary event to the electronic fund account. 
 


	Snow et al. teaches, figure3 ,physical playing cards dealt from a card-handling device (204) onto the table and debit funds from the electronic fund account to be used by the live player to wager on a secondary event that may occur during play of the base game (see paragraph [0034], “a second wager” is considered to be a secondary event.

Based on the teaching of Snow et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Lucero invention to incorporate a card handling device in order to facilitate dealing and a second wager opportunity in order to add more excitement.


In regards to claims 2, 3, 7 and 8, the prior art shows the third transaction.  Given the alternative language, further limitations on the first, second and fourth transaction have been addressed.


wherein the player interface device is configured to display the secondary event on the player interface device.  (Snow et al., figure 5, player interface includes the second wager or secondary event)

In regards to claims 5 and 10,
wherein the secondary event is selected from a group consisting of a particular game outcome for the player, a particular game outcome for another player, or a particular game outcome for the live dealer. (from paragraph [0034], “The second wager may be on the achievement by at least one participating player or a dealer hand of a predetermined winning hand, as described in greater detail below.  For example, the proposition associated with the second wager may be based upon any hand, even hands of players who have not made the side wager and, optionally, the hand of the dealer, during the round achieving a side wager winning outcome.”)
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,643,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than the parent patent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715